Citation Nr: 0832061	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  03-07 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946, and participated in the Ardennes, Rhineland, 
and Central Europe campaigns during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
September 2004; a transcript is of record.

In June 2006, the Board denied the issue on appeal.  In June 
2007, the United States Court of Appeals for Veterans Claims 
(Court) granted a Joint Motion for Remand vacating the 
Board's June 2006 decision.  The Court reasoned that because 
the Board found, under 38 U.S.C.A. § 1154(b), that the 
veteran's account of an in-service back injury was credible, 
and the veteran provided a private medical record linking his 
back disability to service, the Board should have obtained a 
VA medical opinion.  In November 2007 and April 2008, the 
Board remanded the issue for a medical opinion in compliance 
with the Court's order.  This issue is again before the 
Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Although substantial development, to include two prior Board 
remands, has already taken place in this appeal, the Board 
finds that remand is again required based on the assertions 
of the veteran's representative that not all of the 
directives in the prior remand have been satisfied.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [holding that 
RO compliance with remand directives is not optional or 
discretionary and the Board errs as a matter of law when it 
fails to ensure remand compliance]; see also the August 2008 
Appellant's Brief, page 2.  

The Board, in its previous decision of June 2006, 
acknowledged that the veteran's personnel records confirmed 
he was a combat veteran.  Relying on 38 U.S.C.A. § 1154(b), 
the Board determined the veteran's report of sustaining a 
back injury in December 1944 to be satisfactory lay evidence 
of incurrence of an in-service injury.  The Board also noted 
the competent medical evidence established that the veteran 
had a current back disability.

The November 2007 remand requested a VA to ascertain the 
nature and etiology of any current disability of the back.  
An examination and opinion was obtained in December 2007; 
however, it was unclear from this report whether the 
examiner, Dr. T.S., accepted the veteran's statement as to 
the December 1944 back injury in rendering his opinion.  The 
Board remanded the claim in April 2008 for a new VA opinion 
from Dr. T.S. which took the December 1944 injury into 
account.  The Board specifically requested in its remand 
instructions that the examiner "consider all the evidence of 
record including the service medical records, the separation 
examination report, the post-service medical records and the 
veteran's statements in which he described how he injured his 
back" [Emphasis added].

In May 2008, the veteran's claims folder was referred back to 
Dr. T.S., who determined that he could not resolve the issue 
without resorting to speculation.  Dr. T.S. indicated review 
of the veteran's service medical records as well as VA 
administration records in rendering his opinion.  However, 
when asked whether the veteran's private medical records were 
reviewed he explicitly stated "no."  The Board thus agrees 
with the veteran's representative that the May 2008 opinion 
was insufficient as the examiner did not review pertinent 
private medical evidence in the veteran's claims folder, 
namely the private medical record referenced in the Joint 
Motion linking the veteran's back disability to service.  See 
the March 1976 statement of G.H.S., M.D.  VA must obtain a 
medical nexus opinion taking this private opinion into 
account.  See Stegall, supra.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Return the claims file to Dr. T.S. and 
request that the doctor provide a 
supplemental opinion regarding whether the 
veteran's low back disability-diagnosed as 
lumbar disc disease-is as likely as not 
related to the veteran's December 1944 
injury involving lifting a generator.  As 
the veteran served in combat, VA has 
accepted that the injury has occurred, 
notwithstanding the lack of documentation 
at the time of the injury.  However, a 
medical opinion is needed to determine 
whether the veteran's current back 
disability is as likely as not related to 
the in-service injury.  The doctor is 
requested to consider all the evidence of 
record including the service medical 
records, the separation examination report, 
the post-service medical records including 
the March 1976 statement of Dr. G.H.S., and 
the veteran's statements in which he 
described how he injured his back.  The 
Board specifically directs the doctor to 
the veteran's written statement received in 
January 2003, and to his Travel Board 
hearing testimony of September 2004, in 
which he described this in-service injury.  
A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

If Dr. T.S. is unavailable, the RO may 
obtain a medical opinion from another 
physician to include consideration of the 
above-cited evidence, or provide the 
veteran with another examination if 
necessary. 


2.  Thereafter, the veteran's claim of 
entitlement to service connection for a low 
back disorder should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



